La Juez Asociada Señora Rodríguez Rodríguez
emitió la opi-nión del Tribunal.
Tenemos ante nuestra consideración una pregunta cer-tificada de la Corte de Apelaciones de Estados Unidos para el Primer Circuito. Ésta nos permite analizar el efecto que tiene el límite de responsabilidad que cobija a un munici-pio sobre su codeudor solidario en una acción de daños y perjuicios. Por considerar que la pregunta certificada pre-senta una controversia novel de derecho puertorriqueño, sin cuya dilucidación el tribunal federal se vería impedido de disponer del caso, procedemos a contestarla.
*1081I
A
Los hechos del presente caso se remontan al 1 de octu-bre de 2010. Aquel día, la Sra. Maribel Quílez Bonelli, ma-dre de 28 años, conducía su vehículo en el carril de la extrema izquierda en la Ave. Román Baldorioty de Castro, cuando impactó un camión perteneciente al Municipio de San Juan. El camión estaba equipado con un parachoques trasero diseñado por la compañía Ox Bodies. No obstante, al momento del impacto, la parte trasera del camión pene-tró la cabina del vehículo de la señora Quílez Bonelli, oca-sionándole serias heridas. Posteriormente, falleció a causa del accidente.
Por la tragedia acaecida, el Sr. Berardo Quílez Velar, la Sra. Marta Bonelli Cabán, el Sr. Berardo Quílez Bonelli y el Sr. Carlos Quílez Bonelli, padres y hermanos de la se-ñora Quílez Bonelli (los demandantes), presentaron una demanda sobre daños y perjuicios en los foros federales y estatales.
En el Tribunal de Primera Instancia, los demandantes presentaron una demanda enmendada el 1 de noviembre de 2011, en la cual alegaron negligencia y nombraron como demandados a: el Estado Libre Asociado, la Autoridad de Carreteras y Transportación, el municipio de San Juan (Municipio) y su aseguradora, Integrand Assurance Company (Assurance). Así las cosas, el 16 de mayo de 2014, Assurance consignó $500,000 en el Tribunal de Primera Instancia, cantidad que representaba el tope del seguro de responsabilidad del Municipio. Posteriormente, el foro de instancia ordenó que los fondos consignados se les entrega-ran a los demandantes y desestimó la demanda en cuanto al Municipio.
Por otro lado, en el foro federal, los demandantes habían presentado una demanda enmendada el 20 de marzo de 2013 contra Ox Bodies debido al diseño defectuoso del para-*1082choques trasero del camión. Luego, Ox Bodies y su compa-ñía matriz presentaron una demanda contra tercero en contra del Municipio de San Juan. El 16 de mayo de 2014, el mismo día en que se llevó a cabo la consignación de fondos en el tribunal estatal, el Municipio le informó a la corte federal de la consignación. Consecuentemente, la corte federal desestimó la demanda en cuanto al Municipio el 4 de sep-tiembre de 2014, sin objeción alguna de Ox Bodies. Cele-brado el juicio, el Jurado concluyó que Ox Bodies respondía a los demandantes, según una teoría de responsabilidad ab-soluta, debido al diseño defectuoso del parachoques trasero y otorgó daños que totalizaron $6,000,000. Además, el Ju-rado adjudicó la responsabilidad por los daños de la manera siguiente: le atribuyó 20% de la responsabilidad a Ox Bodies, 80% al Municipio (que ya no formaba parte de la de-manda) y 0% a la señora Quílez Bonelli.
En atención a ello, la magistrada Silvia Carreño Coll determinó que Ox Bodies solo debía compensar los daños por los cuales era directamente responsable, entiéndase, 20% del total, que equivalía $1,200,000. La magistrada re-solvió que, puesto que el Municipio estaba cobijado por un límite de responsabilidad y éste ya había alcanzado ese límite mediante la consignación de fondos en el foro esta-tal, Ox Bodies no tenía derecho de nivelar contra el Municipio. A la vez, la magistrada Carreño Coll razonó que, si un demandado solidario pierde su derecho de nive-lación contra su codeudor debido a la inmunidad o limita-ción de responsabilidad estatutaria de este último, éste solo debería responder frente al demandante en proporción a su responsabilidad. Para llegar a esa conclusión, trazó una analogía con nuestra jurisprudencia de nivelación contra el patrono en casos de daños presentados por el obrero contra un tercero.(1) Por lo tanto, concluyó que Ox Bodies *1083no respondería por el 80% de responsabilidad adjudicada al Municipio.
Inconforme con la determinación, los demandantes acu-dieron en apelación a la Corte de Apelaciones de Estados Unidos para el Primer Circuito. Estos arguyen que, aun-que Ox Bodies no pueda nivelar contra el Municipio, sigue siendo un deudor solidario del total de los daños otorgados, entiéndase $6,000,000. Por lo tanto, tiene la responsabili-dad de pagar la totalidad de la cuantía. La Corte de Ape-laciones consideró que la controversia presentaba uña in-terrogante importante del derecho de daños de Puerto Rico y, consecuentemente, nos certificó la pregunta siguiente:
¿Fue correcto el dictamen de la magistrada de limitar los da-ños otorgados contra Ox Bodies a $1,200,000 y negarle a los Quílez los daños solidarios otorgados por el jurado, ascendien-tes a $6,000,000? (Traducción nuestra).(2)
K

>

El auto de certificación interjurisdiccional permite que los tribunales federales y los tribunales supremos de los diversos estados de Estados Unidos de América nos pre-senten preguntas del Derecho puertorriqueño, cuya contes-tación puede determinar el resultado de un asunto judicial ante el tribunal solicitante. Véase Muñiz-Olivari v. Stiefel Labs., 174 DPR 813, 817 (2008).
 Según la regla que lo permite, el auto de certifica-ción interjurisdiccional tiene dos requisitos, a saber: que la *1084pregunta certificada pueda determinar el resultado del asunto judicial y para la que no existan precedentes claros en nuestra jurisprudencia. 4 LPRA sec. 24s(g). En el pasado, hemos rechazado contestar una pregunta certificada si la corte federal podría ignorar nuestra respuesta y resolver la misma controversia, a través de fundamentos fede-rales distintos a los nuestros. Véase Pan Ame. Comp. Corp. v. Data Gen. Corp., 112 DPR 780 (1982). Ello, ya que, en ese supuesto, nuestra decisión se tornaría consultiva. Id., pág. 794.
En el caso de autos, nuestra respuesta a la pregunta cer-tificada pondría fin al asunto judicial ante la Corte de Ape-laciones y no hay precedente en nuestra jurisprudencia que atienda el caso puntualmente. Así las cosas, estamos en po-sición de considerar el auto de certificación presentado.
B
Las obligaciones con una multitud de deudores pueden ser de naturaleza mancomunada o solidaria. Mien-tras que, en la obligación mancomunada, cada deudor cum-ple con su parte de la deuda de manera independiente, en la obligación solidaria cada deudor tiene el deber de satisfacer la totalidad del crédito que ostenta el acreedor. 31 LPRA sec. 3101. Véase Fraguada Bonilla v. Hosp. Aux. Mutuo, 186 DPR 365, 375 (2012). Véase, además, E. Vázquez Bote, Tratado teórico, práctico y crítico de derecho privado puertorriqueño, San Juan, Ed. Butterworth, 1991, T. V, pág. 136. A su vez, en las obligaciones solidarias, el deudor solidario, que pague la totalidad de la deuda, luego puede reclamar a sus codeudores la parte que corresponda a cada uno mediante una acción de nivelación. 31 LPRA sec. 1098. Véase García v. Gobierno de la Capital, 72 DPR 138 (1951).
Ahora bien, en nuestro ordenamiento, el Art. 1090 del Código Civil establece una presunción de mancomuni-dad, salvo pacto expreso al contrario. 31 LPRA sec. 3101. Sin embargo, jurisprudencialmente, rechazamos extender *1085la presunción de mancomunidad al campo de la responsa-bilidad civil extracontractual, en aras de proteger al damnificado. Así, en una acción sobre daños extracontrac-tuales, cualquiera de los cocausantes del daño es responsa-ble de pagar su totalidad de éste. Véase Maldonado Rivera v. Suárez y otros, 195 DPR 182, 195-196 (2016).
Como mencionamos, en las obligaciones solidarias, cada deudor está obligado a responder por la totalidad de la deuda. Asimismo, para recobrar su acreencia, el acreedor puede dirigirse contra cualquiera de los deudores solidarios o contra todos simultáneamente. Véase 31 LPRA see. 3108. No obstante, en el caso de autos, el codeudor solidario es un municipio, protegido por un límite de responsabilidad esta-blecido en la Ley de Municipios Autónomos. 21 LPRA see. 4704. Ya que el Municipio está asegurado, el límite de res-ponsabilidad estatutaria aplicable es “el grado de la indem-nización cobrable real y efectivamente provista por dicho seguro en cuanto a un suceso en particular”. 26 LPRA see. 2004. Por ello, los demandantes se verían impedidos de re-cobrarle más de lo permitido por el límite de responsabili-dad, entiéndase, el tope del seguro del Municipio.
Resta por considerar si al codeudor solidario de un mu-nicipio se le puede exigir la totalidad de la deuda, indepen-dientemente de si la cantidad de la deuda que le corres-ponde al Municipio excede el límite de responsabilidad que protege a este último.
C
Hemos tenido más de una oportunidad de analizar la consecuencia de un deudor cobijado por inmunidad estatu-taria sobre su codeudor solidario.
En el contexto de inmunidad patronal por accidentes en el trabajo, resolvimos la interrogante hace más de cin-cuenta años. En Cortijo Walker v. Fuentes Fluviales, 91 DPR 574 (1964), la demandada intentó instar una de-*1086manda contra tercero para responsabilizar al patrono del demandante por el daño sufrido. Ello, pese a que el daño del demandante ocurrió en el lugar de trabajo y, por lo tanto, el patrono era inmune ante una reclamación directa del obrero debido a la Ley de Compensaciones por Acciden-tes del Trabajo. En esa ocasión, concluimos que la “inmu-nidad estatutaria no puede disolverse a través del medio indirecto de la demanda de tercero”. Id., pág. 582. Por lo tanto, de resolverse finalmente que el patrono era respon-sable por una porción de los daños, la demandada no hu-biera podido ejercer una acción de nivelación en su contra para recobrar lo que ésta pagó en exceso.
Posteriormente, ante una situación de hechos similar a Cortijo Walker, concluimos que el patrono, a quien intenta-ban traer como tercero demandado, “n[o] respondería de manera indirecta como un tercero demandado, ni podría la demandada resarcirse luego del patrono como un colabora-dor con ella del daño”. Vda. de Andino v. A.F.F., 93 DPR 170, 181 (1966). Empero, en Vda. de Andino fuimos más allá, e indicamos que, debido a la inmunidad del patrono colaborador del daño, la demandada únicamente tenía la obligación de resarcir el daño “en proporción a su propia culpa y al grado en que colaboró a producirl[a]”. íd., pág. 182. Esa norma la reiteramos un año después en Rosario Crespo v. A.F.F., 94 DPR 834, 849 (1967).
Asimismo, hemos llegado a una conclusión afín con re-lación a la inmunidad interfamiliar en el campo de la res-ponsabilidad civil extracontractual que establece el Código Civil en el Art. 1810A. Véase 31 LPRA sec. 5150. Luego de vacilar por unas décadas en cuanto a la normativa aplica-ble en estos casos,(3) en concluimos de manera definitiva que:
*1087[E]n un caso donde un menor sufre daños en parte a causa de la culpa o negligencia de un miembro de su círculo familiar ín-timo, procede descontar la proporción de negligencia de dicho familiar del monto total de los daños adjudicados a favor de la parte demandante, independientemente de que implique dismi-nuir la indemnización del menor que sufrió los daños. Colón Santos v. Coop. Seg. Mult. P.R., 173 DPR 170, 184 (2008).
Resolvimos así, pues esa solución evita una posterior acción de nivelación contra el miembro de familia cocau-sante del daño que socavaría por completo la protección conferida mediante la inmunidad estatutaria. Véase id. Como ha comentado el profesor Alvarez González, la solu-ción a la cual llegamos en Colón Santos fue “correcta y justiciera”, pues evita “el equivalente funcional de una de-manda entre miembros del núcleo familiar por los daños sufridos por uno de ellos”. J.J. Álvarez González, Responsabilidad civil extracontractual, 78 Rev. Jur. UPR 457, 467-468 (2009).(4)
En primer lugar, en los casos reseñados, impedimos que un demandado ejerciera una acción de nivelación contra un cocausante inmune estatutariamente. Como ya indica-mos, permitir una acción de nivelación en ese supuesto so-cavaría, en términos prácticos, la inmunidad conferida por ley al cocausante del daño. Eso sería inaceptable, pues im-plicaría pasar por alto las fuertes consideraciones de polí-tica pública que llevaron al legislador a conferirle inmuni-dad a determinada persona.
En segundo lugar, rechazamos imputarle a un codeudor solidario la responsabilidad de pagar por la porción de los daños atribuible a un codeudor cobijado por una inmuni-dad estatutaria. Si un codeudor es inmune por razón de *1088una ley que así lo prescribe, su porción de la deuda no debe formar parte de la deuda solidaria. Asimismo, si un codeu-dor está cobijado por un límite de responsabilidad estipu-lado por la ley, como en el caso de autos, pues su porción de la deuda no puede rebasarse del límite establecido.
Por último, es menester señalar que la lógica que subyace todos estos casos está explícitamente enmarcada en nuestro Código Civil. El Art. 1101 señala las excepcio-nes que puede hacer el deudor solidario contra la reclama-ción del acreedor. La jurisprudencia, que adoptó la regla de solidaridad para casos de responsabilidad civil extracon-tractual, nunca discutió este artículo; sin embargo, éste es parte esencial de la teoría de las obligaciones solidarias. Este artículo nos indica:
El deudor solidario podrá utilizar contra las reclamaciones del acreedor todas las excepciones que se deriven de la natu-raleza de la obligación y las que le sean personales. De las que personalmente correspondan a los demás, sólo podrá servirse en la parte de deuda de que éstos fueren responsables. 31 LPRA sec. 3112.
Como explica el tratadista Gómez Ligüerre en cuanto al Art. 1148 del Código Civil español, análogo a nuestro Art. 1101, la frase “parte de deuda se refiere a la relación in-terna [entre los deudores] y, en contra de la finalidad a la que responde la solidaridad pasiva, se permite a uno de los codeudores que oponga al acreedor excepciones que ni le son propias ni proceden de la obligación”. C. Gómez Ligüerre, Solidaridad y derecho de daños: los límites de la responsabilidad colectiva, Pamplona, Ed. Civitas, 2007, pág. 69. Como razona José Puig Brutau:
[S]e trata, por supuesto, de una regulación orientada por criterios de política pública, en lugar de ser derivación inflexible de la naturaleza de la obligación solidaria. Además, si no estuviese así establecido, el acreedor podría evitar la eficacia de las excepciones personales de algunos deudores a base de dirigirse contra cualquiera de los demás obligados. J. Puig *1089Brutau, Fundamentos de Derecho Civil, 3ra ed., Barcelona, Ed. Bosch, 1985, T. I, Vol. II, págs. 170-171.
A manera de ejemplo, Vázquez Bote nos ilustra que “el acreedor que pactó con un menor podría eludir el régimen especial de anulabilidad, reclamando a los restantes deu-dores [...] y el deudor a quien se reclama el pago puede oponerse a satisfacer la proporción del menor, precisa-mente por ser éste menor”. E. Vázquez Bote, Tratado teórico, práctico y crítico de derecho privado puertorriqueño, San Juan, Equity Pub. Co., 1991, T. V, pág. 146.
Si bien los casos discutidos nunca mencionan este artículo, en la práctica aplicaron su postulado al pie de la letra. Las inmunidades o los límites de responsabilidad que se establecen por ley son excepciones, o defensas, per-sonales que puede presentar un deudor. Así, éste puede servirse de la inmunidad o el límite de responsabilidad es-tatutaria de otro codeudor en la porción de la deuda de la cual sea responsable ese otro. Por lo tanto, hoy resolvemos que un deudor solidario puede valerse del límite de respon-sabilidad estatutaria que cobija a un municipio codeudor, en la porción de la deuda que sea atribuible a ese municipio.
I—I i—I
En el caso de autos, debido al límite de responsabilidad establecido por ley, los demandantes solo podían recuperar del Municipio hasta $500,000, el tope de la indemnización cobrable real y efectivamente provista por el seguro del Municipio. Por lo tanto, ante los demandantes, el Munici-pio ostentaba una defensa personal de límite de responsa-bilidad estatutaria. Ahora bien, la cantidad de $500,000 ya había sido consignada en el Tribunal de Primera Instancia, por lo cual los demandantes no podían recuperar dinero adicional del Municipio en el foro federal, razón por la cual el Municipio fue desestimado del pleito. En cuanto al co-deudor solidario permaneciente en el pleito, Ox Bodies, *1090éste podía oponer la defensa personal del Municipio en la parte de la deuda que el Municipio fuese responsable, en-tiéndase, ochenta por ciento (80%). Así lo hizo. Por lo tanto, la magistrada Carreño Coll hizo lo correcto al limitar la responsabilidad final de Ox Bodies a $1,200,000, equiva-lente al veinte por ciento (20%) de los daños otorgados por el Jurado.

Se dictará sentencia de conformidad.

La Jueza Asociada Señora Pabón Charneco no intervino. El Juez Asociado Señor Estrella Martínez emitió una opinión de conformidad.

 La argumentación analógica —forma inductiva de argumentar— es una he-rramienta indispensable en la aplicación del Derecho. La analogía le permite a una parte o a un magistrado sostener que un asunto debe atenderse o resolverse de cierta *1083manera porque hay otro —semejante al primero en lo esencial— que se atendió o resolvió de esa manera. Así, el principio legal o la norma que se aplicó en la primera situación se aplicará igual a la segunda, según las similitudes esenciales o materia-les entre ambos casos. R. J. Aldisert, Logic for Lawyers: A Guide to Clear Legal Thinking, Nueva York, Ed. Clark Boardman Co., 1989, Cap. 6. La analogía permite razo-nar a base de ejemplos y opera solamente cuando existe un vacío legal respecto a la controversia planteada en un caso. Véase Orraca López v. ELA, 192 DPR 31 (2014).


 “Was the magistrate judge correct in this case to limit the damages award against Ox Bodies to $1,200,000 and deny Quilez a joint and several damages award of $6,000,000 against Ox Bodies?”


 Véanse: Miranda v. E.L.A., 137 DPR 700 (1994); Molina, Caro v. Dávila, 121 DPR 362 (1988); Ramos Acosta v. Caparra Dairy, Inc., 113 DPR 357 (1982); Torres Pérez v. Medina Torres, 113 DPR 72 (1982); Quintana Martínez v. Valentín, 99 DPR 255 (1970).


 Por su parte, el profesor Bernabé Riefkohl ha comentado que la solución correcta sería impedir una acción de nivelación contra el familiar inmune, pero re-querirle al demandado que pague la totalidad de los daños otorgados. Véase A. Bernabé Riefkohl, Colón Santos v. Cooperativa de Seguros Múltiples y el aparente conflicto entre las doctrinas de la solidaridad y la inmunidad, 79 Rev. Jur. UPR 1091 (2010). Sin embargo, esa propuesta nos parece desacertada, en tanto permite que el demandante evada la inmunidad estatutaria de un cocausante del dañodirigiéndose contra otro cocausante.